         Case 3:19-cv-00322-JWD-EWD               Document 30        09/16/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

 ANNE WHITE HAT, RAMON MEJIA,
 KAREN SAVAGE, SHARON LAVIGNE,
 HARRY JOSEPH, KATHERINE
 AASLESTAD, PETER AASLESTAD,
 THEDA LARSON WRIGHT, ALBERTA
 LARSON STEVENS, JUDITH LARSON                          CIVIL ACTION
 HERNANDEZ, RISE ST. JAMES, 350 NEW
 ORLEANS, and LOUISIANA BUCKET                          NO. 19-CV-00322
 BRIGADE,

    Plaintiffs,                                         JUDGE JOHN W. deGRAVELLES

    v.                                                  MAGISTRATE JUDGE
                                                        ERIN WILDER-DOOMES
 JEFF LANDRY, in his official capacity as
 Attorney General of Louisiana, BO DUHE, in his
 official capacity as District Attorney of the 16 th
 Judicial District Attorney’s Office; RONALD J.
 THERIOT, in his official capacity as Sheriff of
 St. Martin Parish,

    Defendants.




             ATTORNEY GENERAL JEFF LANDRY’S MOTION TO DISMISS

         Attorney General Jeff Landry, sued in his official capacity, moves to dismiss pursuant to Rules

12(b)(1), 12(b)(3), and 12(b)(6) on the basis of lack of subject matter jurisdiction, including sovereign

immunity and lack of standing; improper venue; and failure to state a claim.

         This motion is based on the supporting memorandum of law; the declarations of Joseph Scott

St. John, Jeff Landry, M. Bofill Duhe, and Ronald Theriot, together with the exhibits thereto;

documents of record; any argument of counsel; and such other evidence and argument on which the

Court may properly rely.




                                                   1
       Case 3:19-cv-00322-JWD-EWD     Document 30         09/16/19 Page 2 of 3



Dated: September 16, 2019           JEFF LANDRY
                                     ATTORNEY GENERAL

                                    /s/ Joseph Scott St. John
                                    Elizabeth B. Murrill (La. Bar #20685)
                                     Solicitor General
                                    Joseph S. St. John (La. Bar #36682)
                                     Deputy Solicitor General

                                    Angelique D. Freel (La. Bar #28561)
                                     Civil Division Director
                                    Ryan M. Seidemann (La. Bar #28991)
                                     Assistant Attorney General
                                    Harry J. Vorhoff (La. Bar #35365)
                                     Assistant Attorney General

                                    LOUISIANA DEPARTMENT OF JUSTICE
                                    1885 North Third Street
                                    Post Office Box 94005
                                    Baton Rouge, Louisiana 70804-9005
                                    Telephone No. 225-326-6766
                                    Facsimile No. 225-326-6793
                                    murrille@ag.louisiana.gov
                                    stjohnj@ag.louisiana.gov
                                    freela@ag.louisiana.gov
                                    seidemannr@ag.louisiana.gov
                                    vorhoffh@ag.louisiana.gov

                                    Counsel for Attorney General Jeff Landry




                                       2
       Case 3:19-cv-00322-JWD-EWD             Document 30      09/16/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I CERTIFY the foregoing was filed electronically and served on counsel for the parties by

electronic notification by CM/ECF on September 16, 2019.




                                    /s/ Joseph Scott St. John
                                    _______________________________




                                               3
